Citation Nr: 9910370	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance or on being housebound.

2.  Entitlement to service connection for arthritis of the 
hands, feet and hip.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


REMAND

The appellant served on active duty from July 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
June 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
That rating decision denied the appellant's claim of 
entitlement to a special monthly pension based on the need 
for aid and attendance or on being housebound.  Subsequently, 
the appellant filed a timely notice of disagreement and 
substantive appeal regarding this issue.

During the pendency of this appeal, the RO issued a rating 
decision, dated March 1997, that denied the appellant's 
claims for: (1) service connection for arthritis of the 
hands, feet and hip; (2) service connection for an acquired 
psychiatric disorder, to include anxiety and depression; (3) 
new and material evidence to reopen claim for post-traumatic 
stress disorder; and (4) new and material evidence to reopen 
claim for diabetes mellitus.  In March 1997, the appellant 
filed a timely notice of disagreement regarding these issues.  

In September 1997, the Board remanded the issue of 
entitlement to special monthly pension for examination of the 
veteran and medical opinions.  The requested development was 
then completed.  

In August 1998, the appellant filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans' Appeals at the RO.  
Thereafter, in October 1998, the RO received correspondence 
from the appellant indicating that he desired to waive his 
right for an in-person hearing and wanted to be scheduled for 
a videoconference hearing at the RO with a member of the 
Board of Veterans' Appeals (Board) sitting in Washington, DC. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing with a member of 
the Board sitting in Washington, DC.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required by the appellant 
until he receives further notice.  The purpose of this remand 
is to comply with the governing adjudicative procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



